EVGENY ALENDER FREIDMAN of SUNNYSIDE , NEW YORK , who was admitted to the bar of this State in 1997, having pleaded guilty in the Supreme Court, State of New York, County of Albany, to second-degree criminal tax fraud, in violation of Tax Law § 1805, a class C felony, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), EVGENY ALENDER FREIDMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that EVGENY ALENDER FREIDMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EVGENY ALENDER FREIDMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.